Citation Nr: 0700667	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  04-20 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to July 
1974.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for tinnitus and 
residuals of a neck injury.

In a December 2004 rating decision, the RO granted service 
connection tinnitus.  As this determination constitutes a 
full grant of the benefits sought as to that claim, it is no 
longer in appellate status.  See Grantham v. Brown, 114 F.3d. 
1156 (Fed. Cir. 1997).  Therefore, the only issue remaining 
on appeal is service connection for residuals of a neck 
injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran claims that he injured his neck in June 1968 
after his vehicle hit a land mine in Vietnam.  Unfortunately, 
the Board finds that additional development is needed before 
it can adjudicate this claim.  

The Board finds that the veteran should be afforded a VA 
examination to determine whether he has a cervical spine 
disorder as a result of service.  The veteran's service 
medical records confirm that he injured his left shoulder and 
left hip after his vehicle hit a mine in June 1968.  Although 
none of his service medical records show treatment for neck 
pain, since the veteran was clearly involved in combat, it 
may be presumed that he also injured his neck in service.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, is 
unclear from the record whether the veteran currently has a 
cervical spine disorder, and if so, whether it is related to 
service.  

A November 1997 record from the veteran's treating 
chiropractor lists a diagnosis of cervical sprain/strain.  
However, numerous VA treatment records merely note "chronic 
neck pain" without a definitive diagnosis.  These records 
also note the veteran's history of neck pain dating back to 
his 1968 injury, with no independent medical opinion 
confirming his self-reported history.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995) (holding that information 
recorded by a medical examiner, unenhanced by any additional 
comment by that examiner, does not constitute competent 
medical evidence)

In short, based on the current record, there is no basis to 
grant service connection for residuals of a neck injury.  
Nevertheless, the evidence outlined above is sufficient to 
trigger VA's duty to secure a medical opinion on the question 
as to whether the veteran has a cervical spine disorder as a 
result of service.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

A VA examination is therefore needed to determine whether the 
veteran has a cervical spine disorder as a result of service.  
In addition, since service connection has been awarded for 
residuals of a lumbosacral sprain and residuals of a 
dislocated left shoulder, the VA examination report should 
also address whether the veteran has a cervical spine 
disorder that was caused or aggravated of either of these 
service-connected disabilities.  See 38 C.F.R. § 3.310 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA examination to determine 
whether he has a cervical spine disorder 
as a result of service or a service-
connected disability.  All necessary 
studies and tests should be conducted.  
The veteran's claims file should be made 
available to the examiner for review.  

Following an examination and a review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran 
has a cervical spine disorder as a result 
of service.  In do so, the examiner 
should specifically discuss the veteran's 
accident in June 1968 in which he injured 
his left hip and left shoulder.  In 
addition, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
cervical spine disorder that was either 
caused or aggravated by his service-
connected residuals of a lumbosacral 
sprain or his service-connected residuals 
of a dislocated left shoulder.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



